NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                     JUN 5 2019
                                                                     MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

APRIL LINDBLOM,                                  No.   18-16393

                   Plaintiff-Appellee,           D.C. No. 1:15-cv-00990-BAM

     v.
                                                 MEMORANDUM*
SANTANDER CONSUMER USA, INC.,

                   Defendant-Appellee,

     v.

VICKI BLAKELY; et al.,

                   Movants-Appellants.

                     Appeal from the United States District Court
                         for the Eastern District of California
                    Barbara McAuliffe, Magistrate Judge, Presiding

                                Submitted June 3, 2019**
                                  Seattle, Washington

Before: D.W. NELSON, RAWLINSON, and BEA, Circuit Judges.

          This case concerns Movants’ motions for permissive intervention. We have


*
      This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
**
       The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291, and we affirm the district court’s denial of

permissive intervention.

      The district court acted within its broad discretion when it denied Movants’

motion for permissive intervention as untimely under Federal Rule of Civil

Procedure 24(b). See Orange Cty. v. Air Cal., 799 F.2d 535, 539 (9th Cir. 1986).

The district court identified and applied the correct legal rule to determine whether

the motions for permissive intervention were timely, see United States v. Hinkson,

585 F.3d 1247, 1262 (9th Cir. 2009) (en banc), by analyzing “(1) the stage of the

proceeding at which an applicant seeks to intervene; (2) the prejudice to other

parties; and (3) the reason for and length of the delay,” United States v. Alisal

Water Corp., 370 F.3d 915, 921 (9th Cir. 2004) (internal quotation marks omitted).

      Contrary to Movants’ assertion, American Pipe and China Agritech are

irrelevant to Movants’ claims that the district court abused its discretion in denying

their motions for permissive intervention. See China Agritech, Inc. v. Resh, 138 S.

Ct. 1800, 1804 (2018); Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538, 562 (1974)

(Blackmun, J., concurring) (noting that the proposed intervenors may be barred

from intervention “if the district judge, in his discretion, concludes that the

intervention will ‘unduly delay or prejudice the adjudication of the rights of the

original parties’” (quoting Fed. R. Civ. P. 24(b))). Further, Movants’ argument

that they will be prejudiced if not allowed to intervene is irrelevant to the prejudice


                                           2
inquiry, in which the court considers the potential harm suffered by the original

parties to the suit. Fed. R. Civ. P. 24(b)(3).

      The district court’s conclusion that Movants’ motions for intervention were

untimely was neither illogical nor implausible, and it was based on inferences that

may be drawn from the record. Hinkson, 585 F.3d at 1262.

      AFFIRMED.




                                           3